Citation Nr: 0513603	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right foot, as a result of complications of 
surgery performed by VA in September 2001 and of follow-up 
medical care by VA.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left foot disability, claimed as due to weight transfer as 
a result of the right foot amputation.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower back disability, claimed as due to 
aggravation as a result of the right foot amputation.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower back disability as a result of complications 
of back surgery performed at a VA facility in March 1998.

6.  Entitlement to an increased (compensable) rating for 
hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in August 
2002 and November 2002.  

In November 2004, the veteran appeared at the RO and 
testified at a Board hearing before Kathleen K. Gallagher, an 
Acting Veterans Law Judge who has been designated to make the 
final disposition of this proceeding for VA.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the veteran submitted additional evidence in the 
form of private and VA medical statements, which were 
accompanied by an appropriate waiver of initial RO 
consideration of the evidence.  38 C.F.R. § 19.37.  It is 
also noted that at the hearing the veteran expressly withdrew 
another issue on appeal, namely that of service connection 
for diabetes mellitus.  

The Board notes that, notwithstanding the RO's determination 
to reopen the tinnitus claim, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  Amputation of the right foot is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in performing a surgical procedure in September 2001 
and in follow-up medical care, and is not the result of an 
event that was not reasonably foreseeable.  

3.  The veteran is not shown to have developed a left foot 
disability due to any failure of VA in providing hospital 
and/or medical treatment in connection with a September 2001 
surgical procedure and follow-up care preceding amputation of 
the right foot.

4.  The veteran is not shown to have sustained aggravation of 
a lower back disability due to any failure of VA to provide 
hospital and/or medical treatment in connection with a 
September 2001 surgical procedure and follow-up care 
preceding amputation of the right foot.

5.  Additional lower back disability is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in performing a surgical procedure in March 1998, and 
is not the result of an event that was not reasonably 
foreseeable.  

6.  Hearing loss is manifested by no more than auditory 
acuity level II in the right ear and auditory acuity level I 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for amputation of the right foot, as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA, have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2004). 

2.  Compensation under 38 U.S.C.A. § 1151 for a left foot 
disability, claimed as due to weight transfer as a result of 
the right foot amputation, is not warranted.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.310, 3.358, 3.361 (2004). 

3.  Compensation under 38 U.S.C.A. § 1151 for additional 
lower back disability, claimed as due to aggravation as a 
result of the right foot amputation, is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.310, 3.358, 3.361 
(2004). 

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional lower back disability as a result of 
complications of back surgery performed at a VA facility in 
March 1998, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.361 (2004). 

5.  The criteria for the assignment of a compensable rating 
for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

VA must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

Notice under the VCAA should contain the following four 
elements:  (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and, (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (RO).  See 
Pelegrini, 18 Vet. App.at 119-120 (2004).  VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
ipso facto error to provide remedial notice after such 
initial decision.  See Pelegrini, 18 Vet. App. at 115, 119-
120.

In the instant case, VCAA notice was sent to the veteran both 
before and after the initial RO decisions in August 2002 and 
November 2002.  In any case, VCAA notice was sent to the 
veteran prior to the certification and transfer of the case 
to the Board, and, as explained herein below, complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini.  

In the VCAA notices sent to the veteran in January 2002 
(regarding section 1151 claims) and April 2003 (regarding 
hearing loss claim), the RO advised him of what was required 
to prevail on his claims, what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  In those 
notices, the RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  Moreover, the RO requested 
that the veteran describe any additional information or 
evidence that he would like VA to obtain in regard to his 
claims.  

The RO also sent the veteran two additional letters, in 
February 2002 and April 2002, which serve to provide notice 
to the veteran about his claims.  In the February 2002 
letter, the RO notified the veteran that it had obtained his 
VA medical records involving his back surgery in 1998, would 
schedule him for an examination regarding his hearing loss 
claim, and requested the veteran to furnish additional 
information in the form of any relevant private treatment 
records (a medical release form was enclosed if he desired 
the VA to obtain the records for him).  In the April 2002 
letter, the RO described what efforts it would make to assist 
him in obtaining evidence necessary to support his section 
1151 claims, and specifically informed the veteran of what 
the evidence must show to establish entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot 
disability and additional lower back disability, both claimed 
as secondary effects from the right foot amputation.  

Further, the veteran was provided with copies of the rating 
decisions dated in August 2002 and November 2002 setting 
forth the general requirements of applicable law pertaining 
to the section 1151 and increased rating claims, and was 
advised as to the nature of the evidence necessary to 
substantiate his claims.  In those rating decisions, the RO 
also informed the veteran of the reasons that his claims were 
denied and the evidence it had considered in denying those 
claims.  The general advisements were reiterated in the 
statements of the case issued in September 2003, which also 
contained the regulations promulgated in light of the VCAA 
and the pertinent criteria for evaluating hearing loss and 
which set forth section 1151 and its implementing 
regulations.  The statements of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  

Thus, through the VCAA notices, additional notification 
letters, rating decisions, and statements of the case, all 
taken together, the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
section 1151 and increased rating claims (see 38 U.S.C.A. §§ 
5102, 5103) and the parties responsible for obtaining that 
evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's section 1151 and 
increased rating claims.  38 U.S.C.A.§ 5103A (a), (b) and 
(c).  The veteran was afforded the opportunity to testify at 
personal hearings before a local hearing officer in March 
2003 and before the Board in November 2004.  The RO has 
obtained inpatient and outpatient treatment records from the 
VA, which pertain to the section 1151 claims.  The veteran 
himself has submitted private medical records in support of 
his section 1151 claims, to include reports from St. Vincent 
Medical Center and Thomas Rooney, M.D.  VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in May 2002, October 2002, and August 2003, 
specifically to address the section 1151 claims, and a VA 
audiological examination in September 2003, to assess the 
severity of his service-connected hearing loss.  The veteran 
has not alleged, and the record does not currently reflect, 
that there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Compensation under 38 U.S.C.A. § 1151

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  Given that the effect of the changes 
is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been clearly advised, he is not prejudiced in the 
disposition of his claims herein.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this case, in written statements and testimony, the 
veteran asserts that he incurred a left leg disability and 
additional lower back disability, both attributable to the 
right foot amputation.  Such 38 U.S.C.A. § 1151 claims are 
made on a secondary basis.  While compensation under 
38 U.S.C.A. § 1151 is awarded "as if" such disability is 
service-connected, disability compensation may also be paid 
pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310 for 
disability that is proximately due to or the result of a 
disability for which compensation is payable under 38 
U.S.C.A. § 1151.  VAOPGCPREC 8-97 (February 11, 1997), 62 
Fed. Reg. 15,566 (1997); see also Allen v. Brown, 7 Vet. App. 
439 (1995).  The General Counsel's opinion specifically 
states that the new amendments to 38 U.S.C.A. § 1151, 
effective in October 1997, would not affect the analysis in 
the opinion.  VAOPGCPREC 8-97.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Amputation of the right foot, as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA

In written statements and testimony, the veteran asserts that 
his right foot was amputated as a result of complications of 
surgery performed by VA in September 2001 and of follow-up 
medical care by VA.  The Board, however, after a careful 
review of the evidence finds that the veteran's right foot 
amputation is not due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in performing a surgical procedure in September 2001 
and in follow-up medical care, and is not the result of an 
event that was not reasonably foreseeable.  

The evidence demonstrates that the veteran sustained 
bilateral heel fractures when he fell from a scaffold at work 
in 1981.  He underwent an open reduction internal fixation in 
1981 followed by a right subtalar fusion in 1982.  

VA records show that in August 2001 there was nonunion of the 
right subtalar joint with surrounding sclerosis, by X-ray.  
The orthopedic surgeon noted that she would use the same 
incision from a previous surgery to approach the subtalar 
articulation.  On September 13, 2001, the veteran underwent a 
revision of his right subtalar fusion at the VA, due to 
continued discomfort.  A postoperative note indicated that 
the veteran was without complaints and that pain was 
controlled on medication.  He was discharged to home on 
September 16, 2001.  

VA medical records show that five weeks after the surgery, 
when the dressing was changed, the veteran was noted as 
having an infection and was placed on intravenous antibiotics 
for six weeks.  During that time, he was treated with 
whirlpools, dressing changes, and curasol.  In a note dated 
in November 2001, the veteran's prior medical history 
included acute osteomyelitis involving the ankle in October 
2001.  Later in November 2001, the surgeon was pleased with 
the appearance of the X-rays, which suggested consolidation 
of the subtalar joint.  In December 2001, the veteran's wound 
was still large.  He was to finish his intravenous 
antibiotics the following day and then start a course of oral 
antibiotics until his wound filled in deeply.  In January 
2002, the veteran still had oozing serous drainage.  Later in 
the month the attending surgeon (from the September 2001 
surgery) noted that the wound continued to heal and that X-
rays suggested solid subtalar fusion.  Lab work was done.  In 
February 2002, the veteran was taken off oral antibiotics, 
which he had taken ever since the cessation of intravenous 
antibiotics.  In March 2002, the veteran indicated that his 
foot was turning black and he worried about staph infection.  
The wound was noted to be continually closing.  He had 
evidence of previous blisters along the sides of the crater.  
X-rays showed osteopenia but no obvious osteomyelitis.  By 
her assessment, the surgeon stated that the veteran was 
continuing to fill in the defect and that certain lab work 
did not suggest osteomyelitis.  The following week, the 
blackness that was previously present on the heel and ankle 
had resolved.  There was minimal serous drainage from the 
wound.  The assessment was slow healing wound, status post 
subtalar fusion.  The physician noted that there currently 
were no signs of infection present.  

VA records show that in April 2002, the veteran was seen 
complaining of significant drainage on the wound dressing in 
the morning.  The surgeon could not express any purulence.  
She stated that she did not see any sign of infection and 
that the wound was very slow to heal.  The assessment was 
delayed wound healing without definitive evidence of deep 
infection but problems with hypersensitivity of surrounding 
skin.  Later in the month the veteran was seen with a wound 
producing pus.  The surgeon noted that the veteran had been 
treated with long term intravenous antibiotics to address 
underlying contamination.  She stated that it had "never 
been labeled as osteomyelitis."  It was noted that previous 
lab tests did not support infection but did not absolutely 
rule it out.  It was further noted that if he continued to 
fail all attempts to gain closure of the wound, he would be 
admitted with at least two incision and drainage procedures 
to clean wound and attempt closure.  If there was a positive 
culture from a bone scraping, such would require six 
additional weeks of antibiotics, possible repeat 
debridements, and could eventually lead to amputation.  In 
May 2002, it was noted that there was no evidence of drainage 
and that there was still a crevice.  The assessment was 
subtalar arthrodesis with very slow healing lateral wound; no 
support for osteomyelitis.  

VA records show that in June 2002, the attending surgeon 
noted that lab work had not supported infection.  She 
recognized that a slow healing time raised the issue of low 
grade infection.  The wound had epithelialized, but the 
veteran had continuing pain that had prevented him from 
becoming more functional.  The surgeon wanted to see him back 
in one month.  In July 2002, a nurse noted that there was 
nothing more she could offer the veteran in terms of his 
wound, as there was something deeper in the wound that was 
causing the chronic drainage and nonhealing.  The surgeon 
then evaluated the wound and could not produce any fluid on 
examination, but the veteran reported a deep opening that 
allowed drainage at night.  X-rays showed fusion of subtalar 
joint with bones appearing very osteopenic and the tip of one 
screw possibly protruding into the ankle surface.  The 
assessment was subtalar fusion with lateral crater and small 
continuing drainage.  The surgeon also noted that there was 
no support for osteomyelitis by lab data or X-ray.  The 
surgeon offered to remove the screws, but the veteran was 
reluctant to consider any surgery.  The options available 
were to remove the screws and culture the screws to look for 
evidence of deep infection and to perform a repeat incision 
and drainage of the lateral wound, both of which could lead 
to repeat antibiotics and repeat surgical procedures.  In 
August 2002, the veteran returned for a follow-up visit, 
complaining of swelling in his feet.  He stated that he was 
trying to increase the weight on his right foot, as 
previously advised.  The wound was a deep crater that had 
epithelialized.  It was noted that the last set of X-rays in 
July 2002 strongly suggested osteopenia and that it was 
difficult to assess the fusion.  The assessment was ready to 
try a regular shoe and increase standing and walking as much 
as possible.  Plastic surgery was consulted for the placement 
of a local rotational flap.  The veteran was to return in one 
month.  

The veteran's wound did not improve, and he sought treatment 
at a private clinic.  Private medical records from Thomas 
Rooney, M.D., John Michael Stair, M.D., and St. Vincent 
Medical Center show that in October 2002 the veteran was seen 
with a chronic nonhealing wound of the right ankle.  Dr. 
Stair indicated that the open wound probably was secondary to 
osteomyelitis, and a bone scan was performed, which noted 
that osteomyelitis could not be excluded.  Dr. Stair 
indicated that the bone scan was highly suggestive of 
osteomyelitis.  Later in October 2002, Dr. Rooney indicated 
that an X-ray of the right ankle was suggestive of 
osteomyelitis.  The veteran then underwent irrigation and 
debridement of his wound in late October 2002.  The pre- and 
post-operative diagnosis was osteomyelitis of the right talus 
and calcaneous.  Two weeks later in November 2002, he 
underwent the same procedure, this time in the medial aspect 
of the ankle.  Dr. Rooney then discussed the advisability of 
going ahead with a below-the-knee amputation.  The amputation 
was performed on November 15, 2002.  The veteran tolerated 
the procedure well and there were no complications.  In 
November 2002, more than a year following his right ankle 
surgery at the VA, the veteran underwent a surgical procedure 
to amputate his right foot.  He subsequently underwent an 
additional procedure related to revision of the amputation 
stump.  

In August 2003, the veteran underwent a VA examination to 
address the issue of whether or not additional disability 
resulted from VA surgery, treatment, or examination.  The 
claims file was available.  The examiner noted that there was 
failure of the wound to completely heal following the ankle 
surgery in September 2001.  The examiner stated that the 
veteran had disability due to amputation of his right lower 
extremity, which was a result of the injury and treatment of 
the injury of his right foot by VA.  The examiner stated that 
there was no evidence in the history or review of the claims 
folder that the veteran caused any progression or worsening 
of his disability due to willful misconduct or failure to 
follow instructions.  He further stated that there was also 
no evidence in the records that the additional disability 
resulted from inappropriate, improper or untimely care on the 
part of VA medical personnel.  It was further opined that 
osteomyelitis and its complications were ultimately the cause 
of the veteran's need for a below-the-knee amputation, and 
that there was no evidence that this was improperly treated.  
The examiner stated that failure to respond to treatment did 
not indicate inappropriate care on the part of the VA.  

In statements and testimony in March 2003 and November 2004, 
the veteran indicated that his VA surgeon remarked, after the 
September 2001 surgery and during treatment for infection, 
that nonsterile hardware must have been used in his ankle.  
After his right foot was amputated, the veteran maintained 
that he had been misdiagnosed and improperly treated by VA in 
the period following his September 2001 surgery.  He 
indicated that he had requested a bone scan, which the 
doctors denied, and that delay in treating osteomyelitis, 
which the VA surgeon would not admit to, resulted in the 
amputation.  

A review of the record does not show that the surgical 
procedure performed on the right ankle at the VA in September 
2001 and the follow-up medical care by VA involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault, or an event not reasonably 
foreseeable.  All indications are that the September 2001 
right subtalar fusion and subsequent follow-up treatment were 
within the standards of sound medical practice and that 
nothing unforeseen occurred either during the course of the 
surgery or thereafter at the VA.  To address the veteran's 
contentions and the issues presented in this case, a VA 
examination was conducted in August 2003.  It was the 
examiner's opinion that the veteran's right foot amputation 
was the result of VA treatment but that there was no 
additional disability from improper, inappropriate or 
untimely care on the part of the VA.  It was opined that 
there was no evidence that the veteran's osteomyelitis 
leading to amputation was improperly treated.  The examiner 
reviewed the veteran's claims file, to include the records 
indicating that osteomyelitis and its complications resulted 
in the right foot amputation.  There is not another medical 
opinion of record that addresses, based on a review of the 
record, the issues presented in this case.  

The veteran has submitted no evidence other than his own 
statements to support his claim that he has disability that 
is attributable to a VA surgical procedure and follow-up care 
and was not reasonably foreseeable.  Because the veteran has 
no specialized medical training with regard to this matter, 
his assertions alone may not be considered competent evidence 
to establish fault, carelessness, a lack of foreseeability, 
or the existence of disability attributable to the surgery.  
Espiritu v. Brown, 2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's right foot amputation was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
the surgery at the VA in September 2001 and the follow-up VA 
medical care.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in September 2001 and 
thereafter relevant to the right ankle and foot.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

B.  Left foot disability, claimed as due to weight transfer 
as a result of the right foot amputation

As noted previously, secondary service connection is 
available where a disability is the result of another 
disability that has been attributed to VA treatment or 
hospitalization and for which compensation is payable under 
38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 (February 11, 1997).  
However, based on the decision herein above denying 
compensation under 38 U.S.C.A. § 1151 for amputation of the 
right foot, the veteran's left foot disability claim on a 
secondary theory must also be denied.  While the veteran has 
a left foot disability that appears to be related in part to 
weight transfer from the right foot amputation, compensation 
is not payable under 38 U.S.C.A. § 1151 for the right foot 
amputation.  It therefore follows that disability 
compensation for a left foot disability, on a secondary 
basis, is also not warranted under 38 U.S.C.A. § 1151.  

C.  Additional lower back disability, claimed as due to 
aggravation as a result of the right foot amputation

As noted previously, secondary service connection is 
available where a disability is the result of another 
disability that has been attributed to VA treatment or 
hospitalization and for which compensation is payable under 
38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 (February 11, 1997).  
However, based on the decision herein above denying 
compensation under 38 U.S.C.A. § 1151 for amputation of the 
right foot, the veteran's lower back disability claim on a 
secondary theory must also be denied.  While the veteran 
clearly has a lower back disability that appears to have been 
aggravated in part by the right foot amputation, compensation 
is not payable under 38 U.S.C.A. § 1151 for the right foot 
amputation.  It therefore follows that disability 
compensation for additional lower back disability, on a 
secondary basis, is also not warranted under 38 U.S.C.A. 
§ 1151.  

D.  Additional lower back disability as a result of 
complications of back surgery performed at a VA facility in 
March 1998

In written statements and testimony, the veteran asserts that 
he incurred additional lower back disability as a result of 
complications of back surgery performed at a VA facility in 
March 1998.  The Board, however, after a careful review of 
the evidence finds that the veteran's lower back disability 
is not due to VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of VA fault in 
performing a surgical procedure in March 1998, and is not the 
result of an event that was not reasonably foreseeable.  

The evidence demonstrates that the veteran sustained 
bilateral heel fractures when he fell from a scaffold at work 
in 1981.  He underwent an open reduction internal fixation in 
1981 followed by a right subtalar fusion in 1982.  VA records 
show that in June 1997 the veteran had an MRI of the lumbar 
spine, which revealed multi-level severe disc and 
degenerative changes at all levels and disc herniations at 
all interlumbar levels, including at L5-S1, with changes most 
severe at L2-3 and L3-4.  A July 1997 lumbar myelogram showed 
annular disc bulging with posterior ligamentous hypertrophy 
with associated moderate acquired stenosis at both L3-4 and 
L4-5, associated focal right paracentral disc herniations at 
L3-4 and L4-5 with slight inferior extension of herniated 
disc material into the right paracentral aspect of the canal 
at these levels, annular bulging with posterior spondylotic 
change to a mild degree of L5-S1 but patent neuroforamen at 
this level, and mild annular bulging at L2-3.  A July 1997 CT 
scan of the lumbar spine disclosed multiple areas of canal 
stenosis.  On an August 1997 VA examination, the veteran 
complained of constant low back pain with radiation to both 
legs.  Examination of the lumbar spine showed marked 
tenderness to palpation, diminished range of motion and 
strength, positive straight leg raising, and slow ambulation.   

In March 1998, the veteran was admitted to a VA facility to 
undergo low back surgery.  It was noted at the time of 
admission that he had been getting progressively worse for 
the last 18 months.  The diagnosis was lumbar canal stenosis.  
On March 24, 1998, he was taken to the operating theatre 
where he underwent a lumbar decompression.  During the 
procedure, he had an "inadvertent dural laceration with a 
primary repair."  He was maintained flat for the first 24 
hours and then had gradual elevation of the head of the bed.  
His pain was controlled with medication.  Thereafter, he was 
noted as being able to ambulate without difficulty.  The 
incision was clean, dry, and intact.  He was voiding 
spontaneously.  On March 26, 1998, when it was felt that he 
was in stable condition, he was discharged home.  In October 
1998, he was seen for continued low back pain.  

VA records show that in March 2001 the veteran was referred 
for evaluation of urinary incontinence and chronic low back 
pain.  An April 2001 CT of the lumbar spine revealed severe 
multilevel degenerative changes, mild rotary scoliosis, 
postoperative changes from mid-line laminectomy at L3-5, disc 
herniation at L5-S1, multiple disc bulges, and spinal 
stenosis at L4-5 and L5-S1.  In August 2001, the veteran 
reported lumbosacral pain and bilateral lower extremity pain, 
which was same as before his March 1998 surgery.  He 
indicated that in May 2001 he fell off his porch and that his 
back pain was presently "10 times worse than it ever was."  
The assessment was increased low back pain following fall.  
An August 2001 CT of the lumbar spine showed status post mid-
line laminectomies at L3-L5, widespread degenerative changes 
at multiple levels including marked spinal stenosis from disc 
bulging at L4-5, central disc herniation at L5-S1, and lower 
lumbar scoliosis.  

In October 2002, the veteran underwent a VA examination to 
address the issues of whether or not there was additional 
lower back disability resulting from the back surgery in 
March 1998, whether current disability was an unexpected 
consequence of treatment, and whether any type of medical 
negligence was evident.  The claims file was reviewed by the 
examiner.  The veteran reported that initially he had benefit 
from the surgery but that he currently complained of 
persistent chronic low back pain that radiated into his left 
leg.  He also stated that he had been wheelchair-bound for a 
couple of years.  The diagnosis was congenital and acquired 
lumbar spine canal stenosis, status post decompressive 
laminectomy on March 24, 1998, which was complicated by 
inadvertent laceration of the dura mater that was repaired.  
The examiner opined that there was no objective clinical 
evidence of any neurological residual deficit resulting from 
the surgery.  He stated that dural laceration was a 
recognized complication of this type of surgery and that it 
was recognized by the surgeons in the veteran's case and 
primarily repaired.  He further stated that there was no 
evidence in the record on examination that the veteran 
suffered any unforeseen complications related to the dural 
laceration, which was repaired.  

In statements and testimony in March 2003 and November 2004, 
the veteran argued that, in the VA mistakenly tearing his 
dura mater during the back surgery in March 1998, he incurred 
additional back pain.  

A review of the record does not suggest that the surgical 
procedure performed on the back at the VA in September 2001 
and the follow-up medical care by VA involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault, or an event not reasonably foreseeable.  All 
indications are that the March 1998 back surgery was within 
the standards of sound medical practice and that nothing 
unforeseen occurred during the course of the surgery.  To 
address the veteran's contentions and the issues presented in 
this case, a VA examination was conducted in October 2002.  
It was the examiner's opinion that the veteran's surgery in 
March 1998 had no residual deficits.  As to the laceration 
that occurred during the procedure, the examiner stated that 
it is a recognized complication of such procedure and 
therefore not an unforeseen complication.  There is not 
another medical opinion of record that addresses, based on a 
review of the record, the issue presented in this case with 
regard to the back surgery.  

The veteran has submitted no evidence other than his own 
statements to support his claim that he has additional lower 
back disability that is attributable to a VA surgical 
procedure in March 1998 and was not reasonably foreseeable.  
Because the veteran has no specialized medical training with 
regard to this matter, his assertions alone may not be 
considered competent evidence to establish fault, 
carelessness, a lack of foreseeability, or the existence of 
disability attributable to the surgery.  Espiritu v. Brown, 2 
Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that 
additional lower back disability was not proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
the surgery at the VA in March 1998.  Consequently, the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment in 
March 1998 relevant to the lower back.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

III.  Increased Rating for Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Section 4.86, pertaining to exceptional patterns of hearing 
impairment, provides that when puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R.§ 4.85(a).  

The veteran's service-connected hearing loss is currently 
rated as noncompensable, under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  He contends that a compensable rating is 
warranted on the basis that his hearing impairment has 
worsened.  

The record shows that the veteran underwent a VA examination 
in September 2003 in connection with his claim for an 
increased rating.  An audiometric examination revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz:  10, 15, 70, and 95, for an average of 
48 in the right ear; and 10, 15, 80, and 95, for an average 
of 50 in the left ear.  Speech recognition (per Maryland CNC) 
was 86 percent in the right ear and 94 percent in the left 
ear.  The summary of the audiological test results reflected 
normal hearing in both ears through 2000 Hertz, moderately 
severe to profound high frequency sensorineural hearing loss 
in the right ear, and severe to profound high frequency 
sensorineural hearing loss in the left ear.  There are no 
other audiometric examination reports of record in connection 
with the instant claim.  

The VA audiometric findings reflect level II auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  

At his November 2004 hearing, the veteran contended that the 
results of the September 2003 VA examination were essentially 
invalid because they did not accurately reflect his true 
hearing impairment.  He said that during the evaluation when 
he was asked to press a button or raise his hand whenever he 
heard a sound, he was guessing the entire time, whereupon the 
veteran's representative requested a new examination for the 
veteran.  However, in reviewing the examination report by two 
audiologists, the Board finds no indication that the conduct 
of the examination was deficient in any way or that the 
clinical findings were inaccurate.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence to 
show that the veteran's hearing loss has required 
hospitalization.  Further, records from the Social Security 
Administration show that in April 1998 the veteran was 
awarded disability benefits on the basis of impairments of 
the spine and lower extremities, and that in August 2001 such 
disabilities were determined to have continued; hearing loss 
was not specifically listed as an impairment in those 
determinations.  Therefore, the degree to which the veteran's 
hearing loss impairs him industrially has been adequately 
contemplated in the percentage schedular evaluation assigned 
for that disability (see 38 C.F.R. §§ 3.321(a), 4.1), and 
referral of the case for consideration of an extraschedular 
evaluation is not warranted.  In short, the Board finds no 
basis upon which to assign a higher disability evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a compensable rating 
discussed herein above, that doctrine is not applicable and 
does not operate to assign any higher rating in this case.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Compensation under 38 U.S.C.A. § 1151 for amputation of the 
right foot, as a result of complications of surgery performed 
by VA in September 2001 and of follow-up medical care by VA, 
is denied.

Compensation under 38 U.S.C.A. § 1151 for a left foot 
disability, claimed as due to weight transfer as a result of 
the right foot amputation, is denied.  

Compensation under 38 U.S.C.A. § 1151 for additional lower 
back disability, claimed as due to aggravation as a result of 
the right foot amputation, is denied.

Compensation under 38 U.S.C.A. § 1151 for additional lower 
back disability as a result of complications of back surgery 
performed at a VA facility in March 1998, is denied.

An increased rating for hearing loss is denied.  




REMAND

With regard to the tinnitus issue on appeal, remand is 
warranted on the basis of the need for additional evidentiary 
development, particularly a more complete contemporary 
medical opinion as to the etiology of tinnitus.  

In an April 2003 VCAA notice letter, the RO informed the 
veteran that to substantiate his tinnitus claim it needed 
additional information and evidence from him in the form of 
medical evidence showing a diagnosis of the condition and a 
relationship of the condition to service or to hearing loss.  
The veteran did not respond.  However, in July 2003, the RO, 
despite having notified the veteran that he should submit 
medical evidence substantiating his claim, then ordered that 
a VA examination be conducted, which would address the 
tinnitus issue.  Specifically, the RO requested an examiner 
to furnish a diagnosis of tinnitus, if warranted, and comment 
as to the relationship, if any, to either possible in-service 
noise exposure or the service-connected hearing loss.  The 
ensuing VA examination furnished an etiological opinion that 
did not address the question of a relationship between 
tinnitus and the service-connected hearing loss.  Because the 
RO decided to attempt to obtain this medical evidence on the 
veteran's behalf, the Board will remand the claim for a 
supplementary opinion is requested.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should return the claims file 
to the VA examiner(s) who conducted the 
September 2003 audiology examination, and 
request a supplementary opinion as to 
whether it is more likely than not or less 
likely than not that the veteran's 
tinnitus is etiologically related to his 
service-connected hearing loss.  
A complete rationale for the opinion 
expressed should be provided.  In the 
event that the previous examiner(s) is 
unavailable, then the RO should arrange 
for another examiner to review the claims 
file to render such opinion.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
application to reopen a claim of 
entitlement to service connection for 
tinnitus.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


